Citation Nr: 1203115	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-39 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction and peripheral neuropathy of the lower extremities, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for right knee strain, rated as noncompensably disabling prior to April 6, 2010, and 10 percent disabling beginning April 6, 2010. 

3.  Entitlement to an increased rating for left knee strain,  rated as noncompensably disabling prior to March 14, 2008, and 10 percent disabling beginning March 14, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1965 to September 1970 and from September 1983 to May 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, in which the RO continued a 20 percent rating for diabetes mellitus with erectile dysfunction and peripheral neuropathy of the lower extremities, a 0 percent (noncompensable) rating for right knee strain, and a 0 percent (noncompensable) rating for left knee strain. 

In a September 2008 decision, the RO increased the Veteran's disability rating for left knee strain to 10 percent effective March 11, 2008.  (Subsequent decisions reflect that the RO changed the effective date for the 10 percent rating to March 14, 2008.)  In an April 2010 decision, the RO increased the Veteran's disability rating for right knee strain to 10 percent effective April 6, 2010. 

This case was before the Board in January 2011 when it was remanded for additional development.  The Veteran canceled his requests for hearings before the Board scheduled in 2011.


FINDING OF FACT

In November 2011, prior to the promulgation of the Board's decision in the appeal, the appellant submitted a written statement indicating that he desired to withdraw his appeal. 

CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

In a statement received by the Board in November 2011, the appellant indicated that he wished to withdraw his appeal with respect to the issues at hand.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105. 


ORDER

The appeal for entitlement to increased ratings for diabetes mellitus with erectile dysfunction and peripheral neuropathy of the lower extremities, right knee strain and left knee strain is dismissed. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


